Citation Nr: 1416317	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left knee disability, and if so, whether service connection is warranted.

2. Entitlement to service connection for right knee disability.

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for heart murmur, and if so, whether service connection is warranted.

4. Entitlement to service connection for enlarged heart.

5. Entitlement to service connection for a disability manifest with a popping noise in the chest.

6. Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1976

This appeal comes to the Board of Veterans' Appeals (Board) from August 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the New York, New York RO.

In June 2013, the Board remanded the Veteran's claim to afford him a Board hearing.  The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in January 2014.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. At his January 2014 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to service connection for athlete's foot; there are no questions of fact or law in this matter remaining for the Board to consider.

2. In August 1978 the RO denied service connection for left knee disability and heart murmur because the evidence did not show that the Veteran had a current left knee disability or heart murmur.

3. The Veteran did not timely appeal the August 1978 decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3. New evidence received since the time of the final August 1978 rating decision relates to an unestablished fact necessary to grant entitlement to service connection for left knee disability and heart murmur.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for athlete's foot; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2. The August 1978 rating decision is final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

3. Evidence submitted to reopen the claim of entitlement to service connection for left knee disability and heart murmur is new and material.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In January 2014, the Veteran indicated at his Board hearing that he wished to withdraw his claim for entitlement service connection for athlete's foot  As the Veteran has withdrawn his appeal on this issue, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.

New and Material

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

The RO denied service connection for a left knee disability and heart murmur in August 1978.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the August 1978  decision.  Therefore, the August 1978 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran had a current left knee disability or heart murmur.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 1978 decision that addresses this basis. 

Evidence added to the record with respect to the Veteran's left knee includes an October 2006 VA x-ray finding of early degenerative osteoarthritis of the left knee.  The Veteran also testified at a Board hearing that he had had problems with his knees since service when he parachuted out of airplanes between 15 and 20 times.  He said his walking is limited due to knee pain and he experiences balance problems due to his knees and back.  He said his left knee stiffens up every once in awhile as well.

Presumed credible, the new evidence suggests the existence of a current left knee disability.  Thus, the Board finds that new and material has been submitted, and the issue of service connection for a left knee disability is reopened.

With respect to the Veteran's heart murmur, VA medical treatment records added to the records since the August 1978 denial show that the Veteran has a systolic heart murmur.  As the new evidence supports the existence of a current heart murmur, the claim must be reopened.

Therefore, the Board reopens the Veteran's claims for service connection for a left knee disability and a heart murmur, but as discussed below, finds that both claims must be remanded for further development.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).


ORDER

The appeal in the matter of entitlement service connection for athlete's foot is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left knee disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for heart murmur is reopened and, to that extent only, the appeal is granted.


REMAND

Knees and Heart Murmur

The RO had declined to reopen the Veteran's claim of service connection for a left knee disability and for a heart murmur.  The Board's decision above reopens these claims, however, the Board is unable to grant benefits based on the current record.  Therefore, the claims must be remanded for de novo review by the Agency of Original Jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In addition, with respect to the Veteran's right and left knee disability claims, the Board finds that the Veteran should be afforded a new VA examination.  Although the Veteran underwent a VA examination in July 2007, at that time the VA examiner did not diagnose the Veteran with a left or right knee disability.  However, the examiner did not address an October 2006 x-ray showed early degenerative osteoarthritis in both the right and left knees.  Further, since the examination, the Veteran has testified he has additional pain and functional loss in his knees that was masked during the 2007 examination due to his being on methadone.  Therefore, on remand, an examiner should diagnose any current right and left knee disabilities, addressing the October 2006 x-ray findings, and opine as to whether any current knee disability is related to the Veteran's service.


Enlarged Heart

In November 2011 the Veteran submitted additional VA treatment records to the RO, including an October 2011 echocardiogram.  The records are relevant the Veteran's  claim for service connection for an enlarged heart; however, the RO did not issue a SSOC considering the new evidence.  Therefore, a remand is required to allow for initial consideration of the evidence by the AOJ and the issuance of an SSOC.  38 C.F.R. §§ 19.31, 19.37.

Chest Popping

The Veteran testified that during jump school a jump master pulled his risers and something snapped in his chest.  Since that time he said he has been able to produce a clicking sound in his sternum, which is accompanied by pain.  The Veteran's treatment records reflect regular complaints of sternum pain and reports of "popping" his chest.  

A CT scan in September 2006 showed no sternal fracture or costosternal dislocation.  In October 2006, a VA doctor noted that he felt a click in the Veteran's chest and diagnosed chronic pain at the sterno clavicular joint with a negative CT and MRI.  A September 2006 chest x-ray done at the VA showed osteoporosis, but the radiology report does not specify if the osteoporosis is in the Veteran's sternum.

Given Veteran's consistent complaints and contention that his chest condition was incurred in service, but the lack of clarity of a current diagnosis, the Board finds a remand for a medical examination is required.  The examiner should opine as to whether the Veteran has a current disability manifest as popping in his chest that was incurred in service.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion on whether the Veteran has a right or left knee disability that was incurred in or as a result of service.  The examiner should address the October 2006 VA x-ray showing early degenerative osteoarthritis in both knees.  The examiner should further opine as to whether it is at least as likely as not that any diagnosed knee disability was incurred in or as a result of service.

The Veteran's claims folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

2. Arrange for the Veteran to undergo a VA examination to obtain an opinion on whether the Veteran has a disability manifest as a popping in his chest that was incurred in or as a result of service.

The Veteran's claims folder a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

The examiner should perform all necessary tests and opine as to whether the Veteran has a current disability manifest with chest popping and sternum pain.  The examiner should specifically address the September 2006 chest x-ray showing osteoporosis.  The examiner should further opine as to whether it is at least as likely as not that the Veteran's disability was incurred in or as a result of service.  A complete rationale for the conclusions reached should be provided.

3. Thereafter, readjudicate the Veteran's claims for service connection for a right and left knee disability, heart murmur, enlarged heart, and chest popping in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


